DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/11/20 and 12/5/19 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite the limitation "addition of the second cell" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FACCIN et al. (US 2018/0279397 hereinafter “Faccin”) in view of YOUN et al. (US 2020/0100147 hereinafter “Youn”).
Regarding claim 1, Faccin teaches a method for prioritizing selection of cells in communication system, the method comprising:
receiving, by a user equipment (UE), local area data network (LADN) information from a current cell (UE receives LADN information from 5G network which includes an AMF/cell) [paragraphs 99, 46, 88], comprising at least one LADN service identity (ID) (data network name (DNN) for a LADN service and at least one neighboring cell providing the LADN service (Cell ID were the LADN is available) (LADN information includes DNN and Cell ID where LADN is available which suggests “at least one neighboring cell providing the LADN service”);
detecting, by the UE, presence of the at least one neighboring cell providing the LADN service based on the LADN information (UE establishes a PDU session with a Cell ID included in the LADN information which suggests that it detected its presence) [paragraphs 99-100, 111].
Faccin does not explicitly teach identifying, by the UE, at least one of strength and quality of signals received from the at least one neighboring cell and a currently connected cell; and connecting, by the UE, to the at least one neighboring cell when the determined at least one of strength and quality of the signals is above a threshold.  In an analogous prior art reference, Youn teaches identifying, by a UE, at least one of strength and quality of signals received from the at least one neighboring cell and a currently connected cell (UE performs measurements on RAN or cells included in LADN information) [paragraphs 161, 175]; and connecting, by the UE, to the at least one neighboring cell when the determined at least one of strength and quality of the signals is above a threshold (highest signal strength) (UE is connected to cell with the highest signal strength which suggests that “at least one of strength and quality of the signals is above a threshold”) [paragraph 161].  Therefore it would have been 
Regarding claim 2, Faccin teaches the method of claim 1, wherein the LADN information comprises of at least one currently received LADN service and an at least one intended LADN service (the DNNs included in the LADN information may be current or intended if the UE moves within a geographical area) [paragraph 111], wherein the LADN information is sent to UE by an access and mobility function (AMF) through the current cell (LADN information is sent by AMF) [paragraph 100],
wherein the LADN information is included in a message sent by the AMF as a response to a registration request message (Registration Request) sent by the UE, wherein the registration request message includes the LADN service (list of LADNs supported by the UE) (UE may send a Registration Request with list of LADNs supported by the UE) [paragraph 118], and
wherein the LADN information sent by the AMF includes a plurality of LADN service IDs (DNNs), wherein the UE selects at least one of the LADN service (UE uses LADN information to establish a PDU session) [paragraphs 99-100].
Regarding claim 3, Faccin and Youn in combination teaches the method of claim 1, wherein the at least one neighboring cell is determined by a racking area code (TAC) (Tracking Area) received in the LADN information [Faccin; paragraph 111], 
wherein the UE is connected to the at least one neighboring cell by sending an at least one service request (UE establishes PDU session by sending request) [Faccin; paragraph 105],

 wherein the threshold is configured by a network (NG-RAN may select any cell not indicated in handover restriction list for PDU Session handover) [paragraph 161].
Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 4-7, 9-10, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647